Citation Nr: 1106414	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-41 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from February 1983 to December 
2006, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  


FINDING OF FACT

The competent evidence shows a relationship between the currently 
diagnosed tinnitus and service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service connection claim for tinnitus has been 
considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from the grant of service connection.  
See Bernard v. Brown, 4 Vet. App. 384. 393 (1993). 

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the benefit of the doubt will be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  

The Veteran seeks service connection for tinnitus.  Review of the 
record reveals that the Veteran had almost 24 years of service in 
the United States Air Force, primarily working as a medical 
corpsman on the flight line responding to medical evacuations and 
in-flight emergencies.  The Veteran asserts that as a result of 
the loud noise to which he was exposed in this capacity, he has 
experienced tinnitus since at least 1996.  The Board finds the 
Veteran's statements both credible and consistent with his 
assigned MOS, as well as the documentation of his job 
responsibilities in his service treatment and service personnel 
records.  Exposure to acoustic trauma in service is conceded.

The service treatment records, to include the October 1982 
enlistment examination, do not reflect objectively documented 
evidence of tinnitus during service or at service separation.  
However, "tinnitus" means a noise in the ears, such as ringing, 
buzzing, roaring, or clicking; it is usually subjective in type.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  
Indeed, tinnitus is a disorder uniquely ascertainable by the 
senses, and lay assertions as to its existence and duration are 
especially probative.  See Charles v. Principi, 16 Vet. App. 370, 
374- 75 (2002).  The Veteran has asserted during the course of 
his appeal that his tinnitus began in approximately 1996, during 
service, and has continued through the present time.  The Board 
finds that these statements are competent lay evidence.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The competent 
evidence of record also indicates that tinnitus was diagnosed at 
a July 2008 military outpatient visit, at a January 2009 private 
audiology evaluation, and at the December 2009 and August 2010 VA 
audiology examinations.

The December 2009 VA examiner diagnosed tinnitus, but stated that 
tinnitus in the absence of hearing loss requires referral to an 
appropriate provider to determine etiology.  The August 2010 VA 
examiner found that whether the Veteran's tinnitus was related to 
service was speculative, because the Veteran's hearing acuity was 
within normal limits, and as such, the examiner could not resolve 
the issue without resort to mere speculation.

Thus, the August 2010 VA examiner provided the only opinion of 
record.  While it concedes inservice noise exposure based on the 
Veteran's service on the flight line, it appears to reject the 
premise that the Veteran could have tinnitus without having 
hearing loss for VA purposes.  However, comparison of the test 
results from the October 1982 service entrance examination to 
those from the December 2009 examination, only 3 years after 
separation from a nearly 24-year period of military service, 
reveals an upward shift in 4 of 5 puretone thresholds in the 
right ear, and 5 of 5 puretone thresholds in the left ear.  Thus, 
even though the hearing loss documented at the December 2009 VA 
examination is less than what is considered a disability for VA 
purposes, the record clearly shows a decrease in hearing acuity.  

Moreover, the opinion does not address the Veteran's contention 
that he had tinnitus beginning in 1996, or that there is no 
evidence to disprove his assertions.  Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  Because the August 2010 VA 
examiner's opinion does not address the threshold shift of 
hearing acuity between service entrance and service separation, 
or the Veteran's credible lay assertion of inservice tinnitus 
beginning in 1996, the August 2010 opinion it is of no probative 
value.  

The competent lay and medical evidence of record shows a current 
diagnosis of tinnitus, that the Veteran was exposed to noise 
during service, and that tinnitus began during service such that 
there was no intervening exposure to noise between service and 
the onset of tinnitus.  More importantly, there is no competent 
medical evidence of record indicating that the Veteran's current 
tinnitus is not related to noise exposure during service.  
Resolving any doubt in the Veteran's favor, service connection 
for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


